DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL REJECTION in response to applicant’s arguments filed December 14, 2020.  No amendments to the claims have been made.  Claims 1-20 are pending review in this correspondence.

Response to Amendment

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacBeath et al (US 2003/0026739 A1).
	With respect to claim 1, MacBeath discloses microtiter-microarray device (See Fig. 1 and Para. 0042) comprising:
An open-bottomed multi-well plate (bottomless well plate, See Fig. 1);
A planar spacer that comprises apertures (gasket, See Fig. 1), wherein the positioning and size of the apertures match the positioning and size of the wells of the multi-well plate (See Para. 0043 for discussion of how the perforations of the gasket match the pattern of the wells of an associated microtiter plate); and
A porous capillary membrane (substrate, See Fig. 1 and Paras. 0055-0056 for discussion of substrate form, including that of membrane; Para. 0056 discusses various materials of the substrate of the microarray, which can include polytetrafluoroethylene; Pg. 4, line 28- Pg. 6, line 3 discloses various materials that the porous capillary membrane can be made of, which includes polytetrafluoroethylene);
wherein:
The planar spacer is sandwiched between the multi-well plate and the porous capillary membrane (See Para. 0040 for discussion of the configuration of the gasket between the microtiter plate and the substrate)
The apertures of the planar spacer are aligned with the wells of the multi-well plate (See Para. 0043),
The planar spacer is bonded to the multi-well plate via an adhesive; and
The planar spacer is bonded to the porous capillary membrane via an adhesive (See Para. 0044 for discussion of how the gasket has adhesive on both faces for bonding to the microtiter plate and the substrate).
With respect to claim 2, MacBeath discloses that the multi-well plate has at least ten wells (See Para. 0042 for discussion of how the bottomless microtiter plate can be any of a 96-, 384-, 1536-, or 3456-wells well plate).
With respect to claim 3, MacBeath discloses that the microtiter plate can be made by injection molding (See Para. 0042).

With respect to claim 7, MacBeath discloses that the planar spacer can be made of a material such as metals, i.e. gold, platinum, and the like (See Para. 0056).
With respect to claim 8, MacBeath discloses a kit (microtiter-microarray device, See Fig. 1 and Paras. 0011 and 0042) comprising:
An open-bottomed multi-well plate (bottomless well plate, See Fig. 1);
A porous capillary membrane (substrate, See Fig. 1 and Paras. 0055-0056 for discussion of substrate form, including that of membrane; Para. 0056 discusses various materials of the substrate of the microarray, which can include polytetrafluoroethylene; Pg. 4, line 28- Pg. 6, line 3 discloses various materials that the porous capillary membrane can be made of, which includes polytetrafluoroethylene);
A planar spacer that comprises apertures (gasket, See Fig. 1), wherein the positioning and size of the apertures match the positioning and size of the wells of the multi-well plate (See Para. 0043 for discussion of how the perforations of the gasket match the pattern of the wells of an associated microtiter plate).
With respect to claim 9, MacBeath discloses that the planar spacer comprises a pre-applied layer of adhesive on one or both sides (See Para. 0044 for discussion of the incorporation of one or more layers of adhesive material on the at least one of the faces of the gasket; preferred adhesive includes one or more layers of a double-sided pressure-sensitive adhesive tape).
With respect to claim 10, MacBeath discloses that the pre-applied layer of adhesive is continuous around each aperture of the planar spacer, on one or both sides (See Para. 0038 for discussion of how the substrates having microarrays and the bottomless microtiter plates are combined 
With respect to claim 11, MacBeath discloses that the adhesive is a peel-and-stick adhesive (See Paras. 0010, 0044, and 0084 for discussion of how the gasket may include adhesives on both faces, and a release liner can be incorporated onto one or both faces of the gasket adhesive such that the adhesive can be exposed when desired).
With respect to claim 12, MacBeath discloses the inclusion of a double-sided peel-and-stick adhesive tape, cut to match the grid (See Paras. 0044-0047 for discussion of one or more layers of a double-sided pressure-sensitive adhesive tape to be applied to the gasket).
With respect to claim 14, MacBeath discloses a method for making a multi-well filtration device (microtiter-microarray device, See Fig. 1 and Para. 0042) comprising:
Obtaining:
An open-bottomed multi-well plate (bottomless well plate, See Fig. 1);
A porous capillary membrane (substrate, See Fig. 1 and Paras. 0055-0056 for discussion of substrate form, including that of membrane; Para. 0056 discusses various materials of the substrate of the microarray, which can include polytetrafluoroethylene; Pg. 4, line 28- Pg. 6, line 3 discloses various materials that the porous capillary membrane can be made of, which includes polytetrafluoroethylene); and
A planar spacer that comprises apertures (gasket, See Fig. 1), wherein the positioning and size of the apertures match the positioning and size of the wells of the multi-well plate (See Para. 0043 for discussion of how the perforations of the gasket match the pattern of the wells of an associated microtiter plate);
Affixing a first side of the planar spacer to the bottom of the open bottomed multi-well plate using an adhesive (See Paras. 0040 and 0044); and
Affixing the porous capillary spacer to the second side of the planar spacer using an adhesive (See Paras. 0040 and 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacBeath et al (US 2003/0026739 A1) in view of Dunnington et al (US 6,376,256 B1).

Although MacBeath discloses that the adhesive bonding of the planar spacer to the multi-well plate is irreversible or reversible and provides a water-tight seal, and that the adhesive bonding of the planar spacer to the porous capillary membrane is also irreversible or reversible and provides a water-tight seal (See Para. 0044), MacBeath fails to disclose that the adhesive is continuous around the bottom of each well of the plate (claim 5), or that the adhesive is continuous around each aperture of the spacer (claim 6).
Dunnington teaches the use of several components that are needed to carry out an arraying process, wherein the components include a mask (10) with side walls, an adhesive-coated film (12), a capillary array (16), a gasket (17), and a chemically resistant well plate (18) (See Fig. 1 and Col. 4, lines 28-32).  The adhesive-coated film 12 is applied to the underside of the mask in such a way that tight contact is made with the bottom surface of the mask and with the perimeter of the bottom opening of each aperture (See Col. 5, lines 20-65).  In another embodiment, the mask and the adhesive layer remain attached to each other such that the sidewalls of the mask fit tightly over the sides of the capillary array so that the apertures in the mas, are accurately aligned with the upper ends of capillaries.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the adhesive layers in contact with the bottom each well of the plate and around the apertures of the spacer such that tight contact is made with each surface to ensure proper alignment of the apertures with the wells of the multi-well plate.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacBeath et al (US 2003/0026739 A1) in view of Brown (USP 6,037,168).
Refer above for the disclosure of MacBeath.

Brown teaches a microbiological assembly have a resealable seal between a support and cover (See abstract), wherein a pressure sensitive adhesive can be used as the closure means (See Col. 8, lines 7-8).  The thickness of the adhesive layer may be from about 10 microns to about 1 cm.  Thicknesses of from about 0.1 mm to about 1.0 mm are preferred according to some embodiments of the invention.  Adhesive layers which are additionally useful as spacers may be up to about 1 cm thick and may preferably comprise a hydrophobic material (See Col. 8, lines 31-37).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the adhesive thicknesses taught by Brown, into the adhesive of the substrate/planar spacer of MacBeath, for the purpose of providing a virtually leak-proof seal.
However, if it is deemed that the adhesive layer thicknesses are not substantially taught by the combination of MacBeath and Brown, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of adhesive thickness on either side of the planar spacer and/or tape, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of combined MacBeath and Brown with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that the recited thicknesses are rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacBeath et al (US 2003/0026739 A1).
With respect to claim 15, MacBeath discloses that the adhesive can be allowed to set (See Para. 0049 for discussion of how UV curable liquid silicone could be dispensed onto the surface of a silicone layer of a gasket, and, after application to the plate, exposed to UV to form a bond).
With respect to claim 16, MacBeath discloses that the method comprises:
Producing a layered assembly comprising, in order:
The open bottomed multi-well plate;
Adhesive;
The planar spacer;
Adhesive; and
The porous capillary membrane (See Fig. 1 and Para. 0044); and
Applying a force to press the multi-well plate and the porous capillary membrane together so that the multi-well plate, planar spacer, and the porous capillary membrane bond together via the adhesive (See Para. 0114, Example 5, for discussion of how a release liner is removed from the silicone adhesive side of a slide gasket and the slide gasket is manually applied to the edges of a glass slide such that microarrays of material on the face of the glass slide are positioned within the perforations of the slide gasket; pressure is then applied to the slide gasket by means of a roller to reversibly bond it to the glass slide.  Next, a release liner on an acrylic adhesive side of the slide gasket is removed and the gasketed slide is place manually onto a silicone gasketed microtiter plate by visually aligning the perforations of the slide gasket with the perforations of the plate gasket; pressure is then applied to the bond to form a reversible, water-tight seal between the acrylic adhesive and the silicone surface of the plate gasket).
MacBeath fails to specifically recite the step of removing the force applied in step (b) to produce the multi-well filtration device.  However, MacBeath does recite a subsequent step of processing using the plate (i.e. printing protein microarrays, See Paras. 0107-0108), and then subsequently taking the device apart (i.e. removing the adhered well plate and adhered substrate from the gasket via the reversible adhesive), thus implying that the applied pressure (i.e. via a roller) was removed for the purpose of then utilizing the device in an assay.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to impart from MacBeath a step of removing an applied force to a layered microtiter-gasket-microarray device such that the assembled device can be used in a subsequent assay.

s 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacBeath et al (US 2003/0026739 A1) in view of Dunnington et al (US 6,376,256 B1).
Refer above for the teachings of MacBeath.
MacBeath fails to teach that the adhesive is continuous around the bottom of each well of the plate (claim 17), or that the adhesive is continuous around the apertures of the spacer (claim 19).
Dunnington teaches the use of several components that are needed to carry out an arraying process, wherein the components include a mask (10) with side walls, an adhesive-coated film (12), a capillary array (16), a gasket (17), and a chemically resistant well plate (18) (See Fig. 1 and Col. 4, lines 28-32).  The adhesive-coated film 12 is applied to the underside of the mask in such a way that tight contact is made with the bottom surface of the mask and with the perimeter of the bottom opening of each aperture (See Col. 5, lines 20-65).  In another embodiment, the mask and the adhesive layer remain attached to each other such that the sidewalls of the mask fit tightly over the sides of the capillary array so that the apertures in the mas, are accurately aligned with the upper ends of capillaries.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the adhesive layers in contact with the bottom each well of the plate and around the apertures of the spacer such that tight contact is made with each surface to ensure proper alignment of the apertures with the wells of the multi-well plate.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacBeath et al (US 2003/0026739 A1) in view of Brown (USP 6,037,168).
Refer above for the teachings of MacBeath.
MacBeath fails to teach that the average thickness of the pre-applied layer of adhesive is at least 100 microns on one side of the planar spacer or tape and 30-80 microns on the other side (claim 20), or generally at least 100 microns (claim 18).

It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the adhesive thicknesses taught by Brown, into the adhesive of the substrate/planar spacer of MacBeath, for the purpose of providing a virtually leak-proof seal.
However, if it is deemed that the adhesive layer thicknesses are not substantially taught by the combination of MacBeath and Brown, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of adhesive thickness on either side of the planar spacer and/or tape, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of combined MacBeath and Brown with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that the recited thicknesses are rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. Applicant argues that MacBeath fails to disclose that the substrate can be fabricated from a porous capillary membrane (See Pgs. 2-3 of applicant remarks/arguments filed 12/14/2020).  However, the examiner would like to direct applicant’s attention to Pgs. 4-5 of applicant’s specification filed August 22, 2018.  Specifically, Pg. 4, line 28 – Pg. 5, line 2 recites, “the porous capillary membrane is a membrane that has relatively densely packed individual capillaries that span the thickness of the membrane, i.e., that go from one side of the membrane to the other, thereby allowing the passage of liquid, but not particles, from one side of the membrane to the other.  Examples of porous capillary membranes include, but are not limited to, e.g., anodic aluminum oxide membranes (see below), nanochannel glass membrane, track etched membranes and polytetrafluoroethylene.”  As clarified in the rejection above, Para. 0056 of MacBeath discloses that the material of the microarray substrate can .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wohlstadter et al (US 2005/0052646 A1) discloses a multi-well assay plate (500) that comprises a laminar structure comprising, in sequence, a first conductive layer (508), a dielectric layer (506), a second conductive layer (504), a plate top (502).  Layers 502, 504, and 506 comprise through holes that are aligned so as to form a plurality of wells having well bottoms defined by first conductive layer 508 (See Fig. 5 and Para. 0358), and the first conductive layer can be made of a porous conductive layer to conduct dot-blot assays and other assay that benefit from the filtration of samples or reagents through the bottom of the plate and/or working electrode (See Para. 0359).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 9, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798